Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
The applicant asserts the prior art Barbiero U.S. Patent 9,244,872 does not teach “a first port having a first link width made of a first number of physical lanes and a second port having a different second link width made with a different second number of physical lanes”. The examiner respectfully disagrees. Barbiero does teach two PCIe controllers in figure 2 items 232 and 262. Figure 5 shows the details for the PCIe controllers and the ports of each controller. Each controller has two ports, a port with 16 lanes for the PCIe interface and a port with 256 lanes for the client interface. Barbiero also teaches the physical creating 16 lanes from 256 lanes and 256 lanes from 16 lanes. Barbiero col 9, lines 39 thru 54 teaches the PCIE port at 8 GT/s and the client at 500MHz or 1GHz.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-29, 34-36, 38, 40-43, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbiero U.S. Patent 9,244,872.

With regards to claim 26. Barbiero teaches an apparatus comprising: 
a first port (as shown in Barbiero figure 5, item 510 and see col 6, lines 1 thru 3) having a first link width comprising a first number of physical lanes, wherein the first port is receive data at a first frequency (as shown in Barbiero figure 5, item 510 has 256 data lines or lanes for its link width and as shown in Table I provided below the IP CORE CLK can be 500MHz or 1GHz for PICe 3.0; Table I is a revision of the PCIe standard and see Barbiero col 9, lines 39 thru 54); 
a second port (as shown in Barbiero figure 5, item 540 and see col 6, lines 10 thru 14) having a different second link width comprising a different second number of physical lanes, wherein the second port is to transmit data at a different second frequency (as shown in Barbiero figure 5, item 540 has 16 lanes for its link width and see Barbiero col 9, lines 39 thru 54 the PCIe 16 lane interface runs at 8.0GT/s for PCIe 3.0); and 
(see Barbiero col 3, lines 34 thru 50 and as shown in Barbiero figure 5) to: 
receive, at the first port, a first data block arranged according to the first link width and the first frequency (see Barbiero col 9, lines 39 thru 54, receives data with a 256 lane link at 1Ghz); and 
create at least one second data block arranged according the second link width and the second frequency, wherein the at least one second data block includes information from the first data block arranged sequentially in the at least one second data block (see Barbiero col 9, lines 39 thru 54, the circuitry receives the 256 lane link at 1Ghz and creates the 16 lane link that is transmitted at 8.0 GT/s for PCIe 3.0 with the data from the first block data in the second block).


    PNG
    media_image1.png
    198
    291
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    630
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    778
    534
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    670
    541
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    666
    541
    media_image5.png
    Greyscale



With regards to claim 27. Barbiero discloses the apparatus of claim 26, and Barbiero also teaches wherein the first link width is larger than the second link width (as shown in Barbiero figure 5, item first link width is 256 wide interfacing with 510 and second link width is 16 wide).

With regards to claim 28. Barbiero discloses the apparatus of claim 27, and Barbiero also teaches wherein the physical layer logic comprises logic circuitry (as shown in Barbiero figure 5, items 520, 530, 560, 570, 580, and 582) to: receive the first data block, the first data block arranged according to the first link width (as shown in Barbiero figures 5, item 510, 520, 530, 570, and 580 receive the first data width); create the second data block by mapping bytes from the first data block into the second data block (as shown in Barbiero figure 5, item 530 maps the block from the first link width to the block of the second link width) the second data block arranged according to the second link width (as shown in Barbiero figure 5, the second block is the 16 lane PCIe 3.0 interface and see Barbiero col 9, lines 39 thru 54); and create a third data block by mapping remaining bytes from the first data block into the third data block (as shown in Barbiero figure 6, initial data block initial data block in 614 (first data block) contains bits 0-255 and the second data block in 618 (third data block) contains bits 128-255 from the initial data block in 614 (first data block); figure 6 shows the creating the 256 link and creating the 16 lane link for PCIe for the circuit of figure 5), the third data block arranged according to the second link width (as shown in Barbiero figure 6, second data block in 618 (third data block) is created at the same width as the initial data block in 618 (second data block) in this link).

With regards to claim 29. Barbiero discloses the apparatus of claim 27, and Barbiero also teaches wherein the physical layer logic comprises logic circuitry (as shown in Barbiero figure 5, items 520, 530, 560, 570, 580, and 582) to: receive an ordered set block (see Barbiero col 3, lines 34 thru 50 teaches ordering and ordered sets); create the second data block according to the second link width by mapping bytes from the first data block into the second data block (as shown in Barbiero figure 6, initial data block in 614 (first data block) contains bits 0-255 and initial data block in 618 (second data block) contains bit 0-127 from the initial data block in 614 (first data block); figure 6 shows the creating the 256 link and creating the 16 lane link for PCIe for the circuit of figure 5); create a third data block according to the second link width by mapping remaining bytes from the first data block into the third data block (as shown in Barbiero figure 6, initial data block in 614 (first data block) contains bits 0-255 and the second data block in 618 (third data block) contains bit 128-255 from the initial data block in 614 (first data block)); and populate at least a portion of the third data block with bytes from the ordered set block (see Barbiero col 3, lines 34 thru 50 and as shown in Barbiero figure 6, initial data block in 614 (first data block) contains bits 0-255 and the second data block in 618 (third data block) contains bit 128-255 from the initial data block in 614 (first data block)).

With regards to claim 34. Barbiero discloses the apparatus of claim 27, wherein the first link width comprises a maximum link with associated with a link that is compliant with one of a generation 4 or generation 5 Peripheral Component Interconnect Express (PCIe) protocol and the second link width comprises a maximum link with associated with a link that is compliant with one of a generation 5 or generation 6 PCIe protocol, respectively Barbiero discloses the claimed invention except for providing the future protocols for PCIE 5.0 and 6.0 presenting the same data widths at the higher frequencies.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand that transferring 256 bits at frequency X and transferring 128 bits at frequency 2X would both result in transferring at the maximum link since it was known in the art that the maximum data width remains constant and the frequency increases with each protocol 

    PNG
    media_image6.png
    194
    286
    media_image6.png
    Greyscale


With regards to claim 35. Barbiero discloses the apparatus of claim 26, and Barbiero also teaches wherein the first link width is smaller than the second link width (as shown in Barbiero figure 5, by changing the first port to 540 and the second port to 510 this condition is met for the receive from the PCIe path).

With regards to claim 36. Barbiero discloses the apparatus of claim 35, and Barbiero also teaches wherein the physical layer logic comprises logic circuitry to: receive the first data block (as shown in Barbiero figure 5, items 560, 570, and 580), the first data block arranged according to the first link width (as shown in Barbiero figure 7, item 716 initial data block at 128 bits which is 16 lanes at 8.0 GT/s PCIe 3.0); receive a third data block (as shown in Barbiero figure 7, item 716 data block after initial data block), the third data block arranged according to the first link width (as shown in Barbiero figure 7, item 716 data block after initial data block at 128 bits which is 16 lanes at 8.0 GT/s PCIe 3.0); and create the second data block by mapping bytes from the first data block and the third data block into the second data block (as shown in Barbiero figure 7, item 718 contains the data from the first and third data block), the second data block arranged according to the second link width (as shown in Barbiero figure 7, item 718 data block at 128 bits).

With regards to claim 38. Barbiero discloses the apparatus of claim 35, wherein the first link width comprises a maximum link with associated with a link that is compliant with one of a generation 5 or generation 6 Peripheral Component Interconnect Express (PCIe) protocol and the second link width comprises a maximum link with associated with a link that is compliant with one of a generation 4 or generation 5 PCIe protocol, respectively Barbiero discloses the claimed invention except for providing the future protocols for PCIE 5.0 and 6.0 presenting the same data widths at the higher frequencies.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand that transferring 256 bits at frequency X and transferring 128 bits at frequency 2X would both result in transferring at the maximum link since it was known in the art that the maximum data width remains constant and the frequency increases with each protocol 

With regards to claim 41. Barbiero teaches a method comprising: 
receiving, at physical layer logic (see Barbiero col 3, lines 34 thru 50 and as shown in Barbiero figure 5) a first port (as shown in Barbiero figure 5, item 510 and see col 6, lines 1 thru 3), a data block arranged according to a first link width (as shown in Barbiero figure 6, item initial data block in 614 (first data block) is 256 bits wide or 256 lanes; figure is the timing diagrams for figure 5), wherein the first port comprises a first number of physical lanes corresponding to the first link width, and the first port is receive data at a first frequency (as shown in Barbiero figure 5, item 510 has 256 data lines or lanes for its link width and as shown in Table I provided below the IP CORE CLK can be 500MHz or 1GHz for PICe 3.0; Table I is a revision of the PCIe standard and see Barbiero col 9, lines 39 thru 54); 
mapping, by the physical layer logic, bytes from the data block to a second data block (as shown in Barbiero figure 5, item 530 maps the block from the first link width to the block of the second link width), wherein the second data block is arranged according to a second link width (as shown in Barbiero figure 5, the second block is the 16 lane PCIe 3.0 interface and see Barbiero col 9, lines 39 thru 54), and the second link width is different from the first link width (as shown in Barbiero figure 5, item first link width is 256 wide interfacing with 510 and second link width is 16 wide); and 
transmitting the second data block across a link using a second port (as shown in Barbiero figure 5, item 540 and see col 6, lines 10 thru 14), wherein the link support comprises a different second number of physical lanes corresponding to the second link width, and the second port transmits data at a second frequency different from the first frequency (as shown in Barbiero figure 5, item 540 has 16 lanes for its link width and see Barbiero col 9, lines 39 thru 54 the PCIe 16 lane interface runs at 8.0GT/s for PCIe 3.0).

With regards to claim 42. Barbiero discloses the method of claim 41, and Barbiero also teaches wherein the first link width is larger than the second link width (as shown in Barbiero figure 5, item first link width is 256 wide interfacing with 510 and second link width is 16 wide), the method comprising: mapping bytes sequentially from the first data block into the second data block and into a third data block (as shown in Barbiero figure 6, initial data block initial data block in 614 (first data block) contains bits 0-255, the initial data block in 618 (second data block) contains bits 0-127 from the initial data block in 614 (first data block), and the second data block in 618 (third data block) contains bits 128-255 from the initial data block in 614 (first data block); figure 6 shows the creating the 256 link and creating the 16 lane link for PCIe for the circuit of figure 5).

With regards to claim 43. Barbiero discloses the method of claim 42, and Barbiero also teaches further comprising: receiving an ordered set block (see Barbiero col 3, lines 34 thru 50 teaches ordering and ordered sets); mapping at least some of the ordered set block into one of the second data block or the third data block (see Barbiero col 3, lines 34 thru 50 teaches provided ordering and ordered sets being provided to other PCIE agents and It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that at least some of the ordered set block is transmitted in the second or third data blocks since it was known in the art that to provide the data to other PCIS agents requires the ordered data to be in the second or third data blocks.

With regards to claim 45. Barbiero discloses the method of claim 41, and Barbiero also teaches wherein the first link width is smaller than the second link width (as shown in Barbiero figure 5, by changing the first port to 540 and the second port to 510 this condition is met for the receive from the PCIe path), the method comprising: mapping bytes sequentially from the first data block into the second data block (as shown in Barbiero figure 7, items initial data block in 716 (first data block) bits 0-127 and 718 at 256 bits); and mapping bytes sequentially from a third data block (as shown in Barbiero figure 7, item data block after initial data block (third data block) in 716) into remaining bytes of the second data block, the third data (as shown in Barbiero figure 7, item data block after initial data block (third data block) in 716 is mapped into initial data block (second data block) in 718).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Barbiero U.S. Patent 9,244,872 as applied to claims 29 and 42 above, and further in view of Wu U.S. Pub 2017/0163286.

With regards to claim 30. Barbiero discloses the apparatus of claim 29, and Barbiero also teaches the logic circuitry is to create the third data block according to the second link width (as shown in Barbiero figure 6, TXP-DATA second block (third data block) is created at the same width as the TXP_DATA initial block (second data block) in this link). But does not teach wherein the ordered set block comprises a skip ordered set (SKPOS), and the third data block comprising a SKP OS block followed by idle bytes.
However Wu does teach the ordered set block comprises a skip ordered set (SKPOS), and the third data block comprising a SKP OS block followed by idle bytes (see Wu para [0072]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving of control signals for creation of blocks in the second link of Barbiero with the skip ordered set with idle blocks of Wu to identify which lane(s) in a link may have failed to perform predictive analysis and work with a reduced link width and avoid when the link is predominantly idle (e.g., with logical idle framing tokens (IDLs) on the Link), an exposure can exist causing the detection ability provided through the parity bit to be undermined (see Wu para [0072]).

With regards to claim 44. Barbiero discloses the method of claim 42, but Barbiero does not teach wherein the ordered set block comprises one of a skip ordered set, an electrical idle ordered set, or an electrical idle exit ordered set.
However Wu does teach the ordered set block comprises one of a skip ordered set, an electrical idle ordered set, or an electrical idle exit ordered set (see Wu para [0072]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving of control signals for creation of blocks in the second link of Barbiero with the skip ordered set with idle blocks of Wu to identify which lane(s) in a link may have failed to perform predictive (see Wu para [0072]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Barbiero U.S. Patent 9,244,872 as applied to claim 29 above, and further in view of Iyer U.S. Pub 2014/0114887.

With regards to claim 31. Barbiero discloses the apparatus of claim 29, and Barbiero also teaches the logic circuitry is to create the third data block according to the second link width (as shown in Barbiero figure 6, TXP-DATA second block (third data block) is created at the same width as the TXP_DATA initial block (second data block) in this link). But does not teach wherein the ordered set block comprises an electrical idle exit ordered set (EIEOS), and with EIEOS bytes followed by training Ordered sets.
However Iyer does teach the ordered set block comprises an electrical idle exit ordered set (EIEOS), and with EIEOS bytes followed by training Ordered sets (see Iyer para [0193]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving of control signals for creation of blocks in the second link of Barbiero with the exit ordered set with training blocks of Iyer to determine a state of the data link based on the (see Iyer para [0065 and 0193-0194]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Barbiero U.S. Patent 9,244,872 as applied to claim 29 above, and further in view of Kasprzyk U.S. Pub 2012/0082463.

With regards to claim 32. Barbiero discloses the apparatus of claim 29, and Barbiero also teaches the logic circuitry to create the third data block (as shown in Barbiero figure 6, TXP-DATA second block (third data block) is created at the same width as the TXP_DATA initial block (second data block) in this link). But does not teach wherein the ordered set block comprises an electrical idle ordered set (EIOS), with EIOS bytes and set one or more links to electrical idle after transmitting the third data block.
However Kasprzyk does teach the ordered set block comprises an electrical idle ordered set (EIOS) (as shown in Kasprzyk figure 4, item NO result from block 44 utilizes EIEOS), with EIOS bytes and set one or more links to electrical idle after transmitting the third data block (as shown in Kasprzyk figure 4, item NO result from block 44 utilizes EIOS and LOGICAL IDLE). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving of control signals for creation of blocks in the second link of Barbiero with the exit ordered set link control of Kasprzyk to provide a reduced-power link operating state may be accompanied by use of an entry message and an exit (see Kasprzyk para [0005]).

    PNG
    media_image7.png
    740
    505
    media_image7.png
    Greyscale


Claims 33 and 40 is rejected under 35 U.S.C. 103 as being unpatentable over Barbiero U.S. Patent 9,244,872 as applied to claims 26 and 29 above, and further in view of Das Sharma U.S. Pub 2016/0179647.

With regards to claim 33. Barbiero discloses the apparatus of claim 29, and Barbiero also teaches wherein the logic circuitry to transmit the SDS on one of the second or third data block (as shown in Barbiero figure 6, TXP-DATA second block (third data block) is created at the same width as the TXP_DATA initial block (second data block) in this link). But does not teach the ordered set comprises a start data stream byte, and create the third data block arranged according to the second link width with at least some idle bytes.
However Das Sharma does teach the ordered set comprises a start data stream byte, and create the third data block arranged according to the second link width with at least some idle bytes (see Das Sharma para [0064 and 0067]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving of control signals for creation of blocks in the second link of Barbiero with the exit ordered set link control of Das Sharma that these may act as a marker for each receiver along the way to indicate that the predetermined (see Das Sharma para [0064]).

With regards to claim 40. Barbiero discloses the apparatus of claim 26, but Barbiero does not teach wherein the apparatus comprises a retimer.
However Das Sharma does teach the apparatus comprises a retime (as shown in Das Sharma figure 1, item 112). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the creation of blocks to form the second link of Barbiero with the retimer between two devices of Das Sharma to provide a device that can report back errors to improve system reliability (see Das Sharma para [0078]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Barbiero U.S. Patent 9,244,872 as applied to claim 35 above, and further in view of Das Sharma U.S. Pub 2016/0283375.

With regards to claim 37. Barbiero discloses the apparatus of claim 35, and Barbiero also teaches wherein the physical layer logic comprises logic circuitry to: receive the first data block (as shown in Barbiero figure 7, item 716 initial data block); receive a third block (as shown in Barbiero figure 7, item 716 data at time t.sub.1), the third block comprising an ordered set block (see Barbiero col 3, lines 34 thru 50 teaches ordering and ordered sets); create the second data block according to the second link width by mapping bytes from the first data block into the second data (as shown in Barbiero figure 7, item 718 is create at 256 bits and received the data from the first block); but does not teach populate at least a portion of the second data block with bytes from the ordered set block after an end data stream byte.
However Das Sharma does teach populate at least a portion of the second data block with bytes from the ordered set block after an end data stream byte (see Das Sharma para [0089]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving of control signals for creation of blocks in the second link of Barbiero with the end data stream to enter ordered sets control of Das Sharma to signal the end of the data stream and that an ordered set block can follow to improve recognition of the data type to be received (see Das Sharma para [0089]).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Barbiero U.S. Patent 9,244,872 as applied to claim 26 above, and further in view of Fang U.S. Pub 2016/0182154.

With regards to claim 39. Barbiero discloses the apparatus of claim 26, but does not teach wherein the physical layer logic comprising multiplexer circuitry to map bytes from the first data block to the second data block.
However Fang does teach the physical layer logic comprising multiplexer circuitry to map bytes from the first data block to the second data block (as shown in Fang figure 14, item Lane A (first data Block) is mapped into Optical Link (second data block). It would have been obvious to a person having ordinary skill in the art before the (see Fang para [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nilange U.S. Pub 2017/0351640 – Retimers in PCIe architecture
Froelich U.S. Pub 2016/0377679 – Retimers in PCIe architecture
Arroyo U.S. Pub 2016/0147705 – PCIe architecture health checking
Cory U.S. Patent 6,970,913 – Converting data widths
Chew U.S. Pub 2012/0005512 – Use of Multi PCIe ports
Wang U.S. Pub 2014/0195833 – Use of Multi PCIe ports

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844